Citation Nr: 0634060	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 



THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right ankle, status post recurrent sprains, evaluated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans









INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Fargo, North Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by complaints of pain with any activity, a limp, 
mild laxity, mild edema and moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
traumatic arthritis of the right ankle, status post recurrent 
sprains, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in August 2003.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in July 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  VA examinations 
were conducted. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
that this constitutes harmless error given the Board's 
determination in this appeal.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Traumatic arthritis is rated as degenerative arthritis. 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Code 5010-5003.

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment.  38 C.F.R. § 4.71a.

Ankle, ankylosis of, in plantar flexion at more than 40º, or 
in dorsiflexion at more 
than 10° or with abduction, adduction, inversion or eversion 
deformity, warrants 40 percent; in plantar flexion, between 
30º and 40º, or in dorsiflexion, between 0º and 10º, warrants 
30 percent; in plantar flexion, less than 30º, warrants 20 
percent.  

Normal range of motion of the ankle is from 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.


Analysis

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include records from 
MeritCare Fargo and the reports of VA examinations conducted 
in July 2003 and July 2004.

Traumatic arthritis of the right ankle, status post recurrent 
sprains, has been rated as 20 percent disabling by the RO 
under Diagnostic Code 5271.  A 20 percent rating is warranted 
when the ankle has marked limitation of motion.  Under this 
regulatory provision, a 20 percent rating is the maximum 
rating available. The only other Diagnostic Code allowing for 
a higher evaluation for an ankle is Diagnostic Code 5270.  
This regulatory provision requires ankylosis of the ankle.  

MeritCare records disclose that the veteran received 
treatment in July 2003 for a right sprain sustained due to a 
golf injury. The VA examination reports indicate that the 
service-connected traumatic arthritis of the right ankle, 
status post recurrent sprains, is manifested by pain with any 
activity, a limp, mild laxity, and mild edema. As of the VA 
examination in July 2004, the veteran was not using a brace 
or receiving treatment for the right ankle disability. X-rays 
in July 2004 showed no acute abnormalities. The July 2004 
examination demonstrated moderate limitation of motion with 
no additional functional impairment due to the effect of 
pain. 

The Board also acknowledges the veteran's contentions 
regarding the disability at issue.  Although the veteran is 
certainly competent to describe symptoms within his personal 
knowledge, without an indication in the record that he has 
had the relevant medical training, he is not competent to 
provide an opinion as to the degree of disability caused by 
his symptomatology. Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Board further has considered the veteran's complaints of 
pain, but there is no evidence of loss of range of motion, 
deficits in motor strength, atrophy, or any indication that 
the veteran's right ankle pain plays an appreciable role in 
hindering his ability to ambulate, climb, bend, stoop, squat, 
and the like.  38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). Accordingly, in the absence of 
competent medical or lay evidence of ankylosis of the right 
ankle, no increase in the current 20 percent evaluation is in 
order.  The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5271.

ORDER

Entitlement to an evaluation greater than 20 percent for 
traumatic arthritis of the right ankle, status post recurrent 
sprains is denied.


		
	 WAYNE M. BRAEUER 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


